
	
		IIA
		111th CONGRESS
		1st Session
		S. J. RES. 7
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2009
			Mr. Feingold (for
			 himself, Mr. Begich, and
			 Mr. McCain) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to the election of Senators.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				
			 —
					1.No person shall be a Senator
				from a State unless such person has been elected by the people thereof. When
				vacancies happen in the representation of any State in the Senate, the
				executive authority of such State shall issue writs of election to fill such
				vacancies.
					2.This amendment shall not be so
				construed as to affect the election or term of any Senator chosen before it
				becomes valid as a part of the
				Constitution.
					.
		
